19-2839
     Jin v. Barr
                                                                                   BIA
                                                                              Conroy, IJ
                                                                           A087 568 648
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of December, two thousand twenty.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            SUSAN L. CARNEY,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   MING ZHE JIN,
14            Petitioner,
15
16                 v.                                            19-2839
17                                                               NAC
18
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Keith S. Barnett, Esq., New York,
25                                    NY.
26
27   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
28                                    Assistant Attorney General; Mary
29                                    Jane Candaux, Assistant Director;
30                                    Remi da Rocha-Afodu, Trial
31                                    Attorney, Office of Immigration
 1                                        Litigation, United States
 2                                        Department of Justice, Washington,
 3                                        DC.
 4
 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Ming Zhe Jin, a native and citizen of the

10   People’s Republic of China, seeks review of an August 30,

11   2019, decision of the BIA affirming a February 12, 2018,

12   decision     of   an     Immigration       Judge    (“IJ”)       denying    asylum,

13   withholding       of    removal,     and       relief    under    the   Convention

14   Against Torture (“CAT”).             In re Ming Zhe Jin, No. A087 568

15   648 (B.I.A. Aug. 30, 2019), aff’g No. A087 568 648 (Immig.

16   Ct.   N.Y.   City       Feb.   12,   2018).         We    assume    the    parties’

17   familiarity with the underlying facts and procedural history.

18         We have reviewed the BIA’s decision.                       See Yan Chen v.

19   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).                        The applicable

20   standards of review are well established.                        See Yanqin Weng

21   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

22         The sole issue is whether the BIA erred in rejecting

23   Jin’s ineffective assistance of counsel claim because he

24   failed to satisfy the procedural requirements for raising

25   such a claim.          We find no error.         To prevail on such a claim,
                                                2
 1   a   petitioner    must   show    that   counsel’s   performance   was

 2   deficient   and    that    the     deficiency   caused    prejudice.

 3   Debeatham v. Holder, 602 F.3d 481, 485 (2d Cir. 2010).             In

 4   addition, the petitioner must comply with the procedural

 5   requirements set out in Matter of Lozada, 19 I. & N. Dec.

 6   637, 639 (B.I.A. 1988).     Lozada requires

 7        (1) an affidavit setting forth in detail the
 8        agreement with former counsel concerning what action
 9        would be taken and what counsel did or did not
10        represent in this regard; (2) proof that the alien
11        notified former counsel of the allegations of
12        ineffective assistance and allowed counsel an
13        opportunity to respond; and (3) if a violation of
14        ethical or legal responsibilities is claimed, a
15        statement as to whether the alien filed a complaint
16        with any disciplinary authority regarding counsel's
17        conduct and, if a complaint was not filed, an
18        explanation for not doing so.
19
20   Debeatham, 602 F.3d at 484–85 (quoting Twum v. INS, 411 F.3d

21   54, 59 (2d Cir. 2005)).         These requirements “serve to deter

22   meritless claims and to provide a basis for determining

23   whether counsel’s assistance was in fact ineffective.”            Yi

24   Long Yang v. Gonzales, 478 F.3d 133, 143 (2d Cir. 2007)

25   (internal quotation marks omitted).          Jin did not comply or

26   attempt to comply with any of the requirements and has thus

27   forfeited his ineffective assistance claim.          Jian Yun Zheng

28   v. U.S. Dep’t of Justice, 409 F.3d 43, 47 (2d Cir. 2005)

29   (requiring substantial compliance with Lozada requirements).

                                        3
 1       We may excuse a lack of strict compliance with the Lozada

 2   requirements if the ineffective assistance is “clear on the

 3   face of the record,” but Jin’s case does not present such a

 4   circumstance.       Yi Long Yang, 478 F.3d at 142–43 (finding

 5   ineffective     assistance        clear      on   the    record      where     IJ

 6   explicitly relied on counsel’s competence and counsel was

 7   disbarred shortly after the hearing for his “truly shocking

 8   disregard for his clients”).                Although the record reflects

 9   that Jin’s counsel was unfamiliar with Jin’s mother’s written

10   statement — submitted by a different attorney with Jin’s

11   asylum   application       —    the   record      does   not    clearly      show

12   prejudice    because   Jin      never       plausibly    explained    how     his

13   statement could have contained language identical to that

14   found in his mother’s statement.                     According to his own

15   testimony,    the    two       statements      had    been     translated      by

16   different people and neither his mother nor her translators

17   had access to his written statement.              Given Petitioner’s lack

18   of compliance with Lozada, the record does not show how

19   counsel could have addressed this credibility concern or

20   provided an explanation for a document created and filed

21   before he had been retained.            See Debeatham, 602 F.3d at 485

22   (requiring both deficient performance and prejudice to state

23   ineffective assistance claim).
                                             4
 1       Jin also alleged that his counsel was ineffective in not

 2   questioning his sister at the hearing.             Absent compliance

 3   with Lozada, the BIA had no information about why counsel

 4   chose not to question her.        It is possible that counsel was

 5   unprepared; it is also possible that counsel was concerned

 6   her testimony would add inconsistency or otherwise further

 7   undermine Jin’s claims.       See Yi Long Yang, 478 F.3d at 143

 8   (“Lozada requirements . . . provide a basis for determining

 9   whether   counsel’s      assistance    was   in   fact   ineffective.”

10   (internal    quotation    marks   omitted)).       In    sum,   Jin   has

11   forfeited his ineffective assistance claim because he did not

12   comply with the Lozada requirements or show that ineffective

13   assistance was “clear on the face of the record.”                Id. at

14   142–43; see also Jian Yun Zheng, 409 F.3d at 47.

15       For the foregoing reasons, the petition for review is

16   DENIED.     All pending motions and applications are DENIED and

17   stays VACATED.

18                                     FOR THE COURT:
19                                     Catherine O’Hagan Wolfe,
20                                     Clerk of Court




                                        5